                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CFP NEW ORLEANS, LLC                                                   CIVIL ACTION


VERSUS                                                                 NO: 16-15474


JUDICIAL DISTRICT COURT                                                SECTION “H”
BUILDING COMMISSION
ORLEANS PARISH ET AL.



             FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Plaintiff CFP New Orleans, LLC (“CFP”) filed this breach of contract
action on October 13, 2016. 1 In its Complaint, Plaintiff sued the Orleans Parish
Judicial District Court Building Commission (“JBC”), 2 a public corporation
tasked with managing the construction of a new Civil District Courthouse in
Orleans Parish; Judge Kern A. Reese, the JBC’s chairman; and Judge
Christopher Bruno, a member of the JBC. 3 The Complaint sought monetary
damages from JBC for an alleged breach of a Professional Services Agreement



1   This case initially was assigned to then-Chief Judge Kurt Engelhardt. On May 16, 2018,
    the case was reassigned to Judge Martin Feldman, and on May 21, 2018, it was reassigned
    to this Court.
2   The members of JBC’s governing body, its Board of Commissions, include all the judges of
    Orleans Parish’s Civil District Court. Doc. 1. at 4.
3   Doc. 1.

                                              1
(“Agreement”) that JBC entered into with CFP, a development firm, as part of
a proposal to build a new courthouse. 4 CFP included among its claims one for
“breach of an implied contract” against Judge Reese and one for intentional
interference with contractual relations against Judge Bruno. 5 On September
7, 2017, all claims against Defendants Reese and Bruno were dismissed. 6 State
law claims for breach of contract and suit on an open account remained pending
against JBC. On May 3, 2018, a Motion for Summary Judgment by Defendant
JBC was partially granted that dismissed CFP’s claim “for the $467,564.00
expended by Civic Development Collaborative . . . to obtain ‘site control’ of the
Canal Street and Cleveland Avenue immovable properties at issue here.” 7
        This Court held a one-day bench trial on CFP’s remaining breach of
contract claim against JBC on September 21, 2018. 8 Having considered the
evidence admitted at trial and the arguments of counsel, this Court makes the
following findings of fact and conclusions of law. To the extent a finding of fact
constitutes a conclusion of law, and vice versa, the Court adopts it as such.


                                  FINDINGS OF FACT
        1.      Jurisdiction is based on diversity.
        2.      On December 19, 2014, JBC entered into a Professional Services
                Agreement (“Agreement”) with CFP. The Agreement contains an
                Effective Date of February 18, 2014. 9



4   Doc. 1.
5   Id.
6   Doc. 25.
7   Doc. 51.
8   Even after trial, it remains unclear exactly how much money CFP sought from JBC in this
    suit. In its Complaint, CFP sought $953,650.04 plus interest and attorneys’ fees from JBC.
    Doc. 1. At most, CFP’s claims remaining after Judge Engelhardt’s dismissals amounted to
    $486,086.04 plus interest and attorneys’ fees. See Exhibit J-17 at 1.
9   Exhibit J-19.

                                               2
         3.   Under the Agreement, CFP agreed “to provide JBC a complete,
              turn-key array of Services required to plan, finance, construct, and
              equip the Facility for use by the current occupants of the Civil
              District Court Complex.” 10
         4.   “The Facility” referred to in the Agreement was a proposed new
              courthouse.
         5.   The Agreement provides that CFP would perform its obligations
              under the contract in three distinct “phases.” The execution of the
              Agreement authorized CFP to perform the “Phase 1” services
              described in the Agreement. CFP needed JBC’s authorization to
              proceed with Phase 2 and Phase 3 services. 11
         6.   JBC never authorized CFP to proceed with Phase 2 or Phase 3
              services.
         7.   Phase 1 services under the Agreement included obligations on
              CFP’s part (a) to refine a project program outlining the
              development plans for the new courthouse; (b) to regularly meet
              with JBC during the planning phases of the project; (c) to develop
              financing plans for the project; and (d) to provide JBC with
              preliminary design proposals, construction cost estimates, and a
              preliminary project schedule. 12
         8.   Phase 1 of the Agreement also obligated both parties to “negotiate
              and enter into a definitive binding agreement for the purchase of
              the Property, on terms and conditions satisfactory to JBC in its
              sole discretion.” 13


10 Id.
11 Id.
12 Id.
13 Id.



                                         3
       9.     The Agreement defines the “Property” as the “Parent Tract,” which
              is further defined as “Square 370 in the First Municipal District of
              the City of New Orleans, bounded by Cleveland Avenue, South
              Robertson Street, Canal Street, and Villere Street (excluding the
              historic building on the corner of Cleveland Avenue and South
              Robertson Street).” 14
       10.    The parties failed to enter into a binding agreement for the
              purchase of the Property.
       11.    The Agreement included a $500,000 “Development Fee” for the
              performance of Phase 1 services. JBC was obligated to pay the first
              $250,000 “upon review and approval by JBC of documentation,
              work product and other materials reasonably satisfactory to JBC
              of Phase 1 Services performed since the Effective date of [the]
              Agreement.” JBC was obligated to pay the second $250,000 “upon
              completion of Phase 1.” 15
       12.    The Agreement further provides that “JBC, subject to its approval,
              will be responsible for payment of the following third party fees
              and expenses: all principal and interest for the indebtedness
              incurred by the JBC and all costs of the financing, fees and costs
              of the Architect, Underwriter, Issuer, NMTC Advisor and
              Financial Advisor; construction costs; and legal fees and expenses
              of JBC counsel.” 16
       13.    JBC paid CFP the first $250,000 installment for Phase 1 services
              on January 5, 2015. 17


14 Id.
15 Exhibit J-19.
16 Id.
17 Exhibit J-34.



                                           4
       14.    JBC paid CFP an additional $343,451.33 on July 21, 2015. 18
       15.    JBC thus paid CFP a total of $593,451.33.
       16.    The Agreement provides that JBC could terminate the Agreement
              without cause under a “Termination for Convenience” provision. 19
              If JBC decided to terminate for convenience, it was “obligated to
              pay [CFP] only for those Services performed and to reimburse for
              all third party expenses incurred by [CFP] under [the] Agreement
              up to and through the date of termination.” 20 Any fees for services
              were to be “equitably adjusted.” 21
       17.    CFP never received pre-approval for any third party expenses. 22
       18.    JBC terminated the Agreement pursuant to a letter dated October
              19, 2015, that was sent by Richard Richter on JBC’s behalf to CFP.
              The letter did not specify reasons for termination of the
              Agreement. 23
       19.    Louisiana law governs the Agreement. 24


                              CONCLUSIONS OF LAW
       1.     Because this Court bases jurisdiction on diversity, 25 Louisiana law
              applies. 26




18 Exhibit J-32.
19 Exhibit J-19.
20 Id.
21 Id.
22 See Testimony of Daniel Nelson.
23 Exhibit J-29.
24 Exhibit J-19.
25 See 28 U.S.C. § 1332.
26 See Salve Regina Coll. v. Russell, 499 U.S. 225, 226 (1991) (citing Erie R. Co. v. Tompkins,

   304 U.S. 64, 78 (1938)).

                                              5
      2.     Under Louisiana law, “‘[c]ontracts have the effect of law for the
             parties’ and the ‘interpretation of a contract is the determination
             of the common intent of the parties.’” 27
      3.     “The reasonable intention of the parties to a contract is to be
             sought by examining the words of the contract itself, and not
             assumed.” 28
      4.     “‘When the words of a contract are clear and explicit and lead to no
             absurd consequences, no further interpretation may be made in
             search of the parties’ intent. ‘” 29
      5.     The Agreement provides that JBC and CFP had to enter into a
             separate contract to purchase property for the new courthouse to
             complete Phase 1 of the Agreement. Because the parties reached
             no such agreement, Phase 1 was never completed. As such, JBC
             was not obligated to pay the second installment ($250,000) of the
             $500,000 Development Fee to CFP.
      6.     The Agreement was terminated for convenience under Art. X,
             Section 2 of the Agreement. Such a termination entitles CFP to
             fees from JBC for “Services performed” subject to an “equitable
             adjustment” and reimbursement for “all third party expenses.” 30
      7.     According to George Bendeck, an expert in architecture, CFP failed
             to provide JBC with a sufficient program—a construction planning
             document—as required by Phase 1 the Agreement. This Court
             finds Bendeck’s testimony credible.



27 Clovelly Oil Co., LLC v. Midstates Petroleum Co., LLC, 112 So. 3d 187, 192 (La. 2013)
   (citing LA. CIV. CODE arts. 1983, 2045).
28 Id.
29 Id. (quoting LA. CIV. CODE art. 2046).
30 Exhibit J-19.



                                           6
       8.     The Agreement provides that “JBC shall pay . . . [CFP] . . . the sum
              of $500,000 of the Development Fee for the performance of Phase
              1 Services.” 31 JBC paid CFP the first $250,000 installment of that
              sum.32 JBC does not owe CFP the remaining $250,000 because
              payment was contingent on the completion of Phase 1, which never
              occurred.33
       9.     To the extent CFP claims it performed additional “services” under
              the Agreement warranting payment under the termination for
              convenience clause, this Court finds that CFP failed to carry its
              burden of proof to justify any such payment.34
       10.    This Court finds that the “third party expenses” referenced in the
              termination for convenience clause are the same third party
              expenses outlined in Article III, Section 3.B. of the Agreement.
       11.    Because Article III, Section 3.B of the Agreement provides that any
              third party expenses required pre-approval by JBC, the
              Agreement must have contemplated a budget or, at the very least,
              some type of negotiation regarding third party expenses before
              CFP presented JBC with thousands of dollars in receipts for
              dining, legal fees, and, among other expenses, first class airfare.




31 Id.
32 Exhibit J-34.
33 See Exhibit J-19.
34 This Court’s most generous calculation of “services” billed by CFP amounts to $796,042.95.

   See Exhibit J-17 at 2, 10, and 64. That total includes $250,000 for “Development Services
   – Phase 1” plus $62,000 in underwriting services, see J-17 at 64; $250,000 for “Professional
   Architectural Services” plus $11,540 in “additional services,” see J-17 at 10; and
   $222,502.95 for more “Professional Architectural Services,” see J-17 at 2. These invoices,
   however, include numerous overlapping line items, and, in general, utterly fail to justify
   additional payment beyond the $593,451.33 JBC has already paid CFP for these exact
   tasks.

                                              7
           Because CFP never received pre-approval for such expenses, it
           cannot now claim it is entitled to them.
     12.   As such, JBC does not owe CFP any more money under the
           Agreement.


                                 CONCLUSION
     For the following reasons, this Court renders judgment in favor of
Defendant JBC. Plaintiff CFP’s remaining claims are DISMISSED WITH
PREJUDICE.


                   New Orleans, Louisiana this 7th day of January, 2019.




                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE




                                     8
